UNlTED STATES DISTRICT COURT  I L E D
FOR THE DISTRICT OF COLUMBIA

SEP 1 7 2010
C|€fk. U.S. District & Bankruptcy
) Courts for the District of Columbia
LaVonne Davis, )
)
Plaintiff, )
)
v. ) Civil Action No.
) 10 1574
The House of Representatives )
Eleanor Holmes Office, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a resident of the District of Columbia, sues District of Columbia
Congresswoman Eleanor Holmes Norton because her staff allegedly "[was] not able to assist
[plaintiff]" with locating her children placed in foster care. Compl. at 3. The complaint neither

presents a federal question nor provides a basis for diversity jurisdiction because the parties are

not of diverse citizenship and plaintiff has stated no amount in controversy. Plaintiff’s recourse

may lie, if at all, in the Family Court Operations Division of th ` Court of the District of

Columbia. A separate Order of dismissal acc

Uited Sfates District Judge
Date: September[  , 2010

 
 
 
 

  

- dum Opinion.